06/16/2022



                                                                                   Case Number: DA 22-0202




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Cause No. DA 22-0202


 GREG and CANDACE STAMP,

              Plaintiffs/Appellees,           ORDER OF DISMISSAL

       vs.

 RICHARD MORGAN, BETTY
 MORGAN

              Defendants/Appellants.


      Pursuant to the parties’ motion to dismiss by stipulation pursuant to M. R.

App. P. 16(5), on the grounds that the parties have agreed on a settlement, and

good cause appearing therefore:

      IT IS HEREBY ORDERED that this appeal is dismissed with prejudice.


      DATED this           day of _______________, 2022.




c:    Katherine S. Huso / Ryan J. Gustafson
      Christopher T. Sweeney / Jordan W. FitzGerald

                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 16 2022